DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, line 8, the applicant recites “the second housing”. There is insufficient antecedent basis for this feature in the claims.
Claim 3 is also rejected as being dependent on claim 2.  
In claim 4, line 2 and 5, the applicant recites “the first and second motion restrictors of the pad pusher”. There is insufficient antecedent basis for this feature in claims. 
In claims 4 lines 3-4, the applicant recites “the respective uphole and downhole sides”. There is insufficient antecedent basis for this feature in the claims. 
Claims 5-11 are also rejected as being dependent on claim 4.
In clam 11, the applicant recites “a first direction”. It is not clear if this first direction is different from the first direction disclosed in claim 10, line 3.

Claims 15-20 are also rejected as being dependent on claim 14. 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lines et al. (US 20180094490).

Regarding claim 1, Lines discloses a steering head (50) for steering a drill string (22) ([0035], fig 1a), the steering head comprising: a pad pusher (150) including a steering pad (152) and a piston (160) (fig 3c), the steering pad having a pivot axis (154) and being rotatable about the pivot axis between retracted and extended positions .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 20060243487) and Beylotte et al. (US 20140262677).

Regarding claims 1-8, Turner discloses a steering head (110) for steering a drill string (12) (fig 2), the steering head comprising: a pad pusher (112) including a steering pad (175) and a piston (154) ([0120]-[0121], fig 12), the steering pad having a pivot axis (158) and being rotatable about the pivot axis between retracted and extended positions ([0127]), and a housing (122) (fig 12)
Turner is silent regarding the fact that the pad pusher further includes a motion restrictor to restrict rotation about the pivot axis; and the housing having a motion 
Turner and Beylotte disclose similar pad elements used to apply force on a downhole element. 
Beylotte teaches that the pad pusher (208) further includes a motion restrictor (209) to restrict rotation about the pivot axis ([0041]); and a housing (206) having a motion restrictor (211) disposed at a position corresponding to the pad pusher motion restrictor (fig 5, [0041]), wherein the pad pusher motion restrictor is engageable with the housing motion restrictor to restrict motion of the steering pad relative to the housing ([0041]).
(Claims 2-4) Beylotte further teaches that the pad pusher motion restrictor comprises a first motion restrictor/protrusion (209 on left, fig 6a) at an uphole side thereof (fig 6a, [0047]), and a second motion restrictor/protrusion (209 on right , fig 6a) at a downhole side thereof (fig 6a, [0047]); the housing motion restrictor comprises a first motion restrictor/recess (211 that engages 209 on left of fig 6a ) at an uphole side thereof (fig 6a, [0047]), and a second motion restrictor/recess (211 that engages 209 on right of fig 6a ) at a downhole side thereof (fig 6a, [0047]); and the first motion restrictor of the pad pusher engages the first motion restrictor of the housing ([0047]), and the second motion restrictor of the pad pusher engages the second motion restrictor of the second housing to restrict the motion of the steering pad relative to the housing ([0047]).
Claim 5) Beylotte further teaches that each of the first and second retaining recesses comprises a trapezoidal cross-section (fig 5), with top and bottom edges thereof being parallel (fig 5).
(Claim 6) Beylotte further teaches that each of the first and second motion-limiting protrusions tapers in size along a plane orthogonal to an uphole- downhole direction of the steering pad (fig 5).
(Claim 7) Beylotte further teaches that the size comprises a height of the cross- section of each of the first and second motion-limiting protrusions (fig 5).
(Claim 8) Beylotte further teaches each of the first and second motion- limiting protrusions comprise a first edge (annotated fig 5), a second edge (annotated fig 5) parallel to the first edge (annotated fig 5), and a third angularly oriented edge (annotated fig 5) coupled to at least one of the first and second edges (annotated fig 5).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner and Beylotte before him or her, to modify the apparatus disclosed by Turner to include the motion restrictors as taught by Beylotte in order to prevent over rotation of the pads ([0041]).

Regarding claims 12, 14-16, Turner discloses a method of assembling a steering head (110) of a rotary steerable tool (10) for steering a drill string (12) (fig 2, abstract), wherein the steering head includes a steering pad (175) and a piston (154) formed as a pad pusher (112) ([0120]-[0121], fig 12), and a housing (122). Turner further discloses pivotally coupling the pad pusher to the housing about a pivot axis (158) of the steering 
Turner is silent regarding the fact that the housing has first and second motion restrictors, the method comprising: positioning the pad pusher with respect to the housing to align each of the first and second motion restrictors of the pad pusher with the respective first and second motion restrictors of the housing; engaging (1) the first motion restrictor of the pad pusher with the first motion restrictor of the housing, and (2) the second motion restrictor of the pad pusher with the second motion restrictor of the housing to restrict a rotational motion the steering pad relative to the housing.
Turner and Beylotte disclose similar pad elements used to apply force on a downhole element. 
Beylotte teaches that the pad pusher (208) further includes a motion restrictor (209) to restrict rotation about the pivot axis ([0041]); and a housing (206) having a motion restrictor (211) disposed at a position corresponding to the pad pusher motion restrictor (fig 5, [0041]), wherein the pad pusher motion restrictor is engageable with the housing motion restrictor to restrict motion of the steering pad relative to the housing ([0041]).
Beylotte further teaches that the pad pusher motion restrictor comprises a first motion restrictor/protrusion (209 on left, fig 6a) at an uphole side thereof (fig 6a, [0047]), and a second motion restrictor/protrusion (209 on right , fig 6a) at a downhole side thereof (fig 6a, [0047]); the housing motion restrictor comprises a first motion restrictor/recess (211 that engages 209 on left of fig 6a ) at an uphole side thereof (fig 6a, [0047]), and a second motion restrictor/recess (211 that engages 209 on right of fig 
(Claim 17) Beylotte further teaches that each of the first and second motion-limiting protrusions tapers in size along a plane orthogonal to an uphole- downhole direction of the steering pad (fig 5).
(Claim 18) Beylotte further teaches each of the first and second motion- limiting protrusions comprise a first edge (annotated fig 5), a second edge (annotated fig 5) parallel to the first edge (annotated fig 5), and a third angularly oriented edge (annotated fig 5) coupled to at least one of the first and second edges (annotated fig 5).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Turner and Beylotte before him or her, to modify the apparatus disclosed by Turner to include the motion restrictors as taught by Beylotte in order to prevent over rotation of the pads ([0041]).

Regarding claim 13, Turner further discloses coupling the pad pusher to a collar (101) of the tool via the housing ( fig 2).



    PNG
    media_image1.png
    735
    804
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 9-11 and 19-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
06/1/2021